Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Status of Claims
	Claim 1 is pending and cancelled. Claims 2-21 are new and pending. 
	The present application is a continuation of application 11/857915 which was abandoned after PTAB decision. The present claims build upon those of the parent application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	2.  A method for facilitating communication of content between interfaces of electronic devices over a communication network, the method comprising:
	receiving, by a processor of a computing device over a computer network, data representing content, from an input portion of a graphical user interface of an electronic device of a first entity;
	filtering, by the processor, the received data representing content in accordance with a pre-determined criteria to limit a quantity of data representing content that is received;
	tracking, by the processor, data relevant to computing a credit due to the first entity corresponding to the content;
	receiving, by the processor of the computing device over a computer network, data representing a request to review the content, from an input portion of graphical user interfaces of electronic devices of second entities;
	generating electronic commands, by the processor, to cause data representing the content to be displayed to one or more display portions of graphical user interfaces of electronic devices of the second entities;
	determining, by the processor, data representing the credit due to the first entity based on consumption of the content from the second entities;
	maintaining, by the processor, in a database, data representing the credit due to the first entity;
	generating electronic commands, by the processor, to cause data representing the consumption of the content on a graphical consumption meter and the credit due to the first entity to be displayed to the graphical user interface of the electronic device of the first entity;
	computing, by the processor, a total amount of accesses of the content based on (i) a number of entities accessing the content or (ii) a number of accesses in accordance with a predetermined time threshold;
	in response to computing the total amount of accesses of the content, rating, by the processor, the content to determine top rated content; and
	generating electronic commands, by the processor, to cause data representing top rated content to be displayed to the graphical user interface of the electronic device of the first entity and the graphical user interface of the electronic device of the second entities.
	The underlined portions of the claim represent the abstract idea and are representative of Certain Methods of Organizing Human Activity such as, fundamental economic principles relating to bartering, providing an incentive, etc., as identified in the rejection of the claims of the parent application.
	This judicial exception is not integrated into a practical application because the claims add generic computer implementation to the abstract idea by reciting the use of processors, networks, computer devices and graphical user interfaces and used in their ordinary capacity, amounting to adding the words “apply it”, or the like, to the abstract idea. The claims also recite “computing…a total amount of accesses” over a “time threshold”, “determining top rated content” and causing top rated content to be displayed to the first and second entities, all of the preceding implemented by generic devices as above. These additional limitations do not improve the functioning of a computer, employ a particular machine, effect a transformation or reduction of a particular article to a different state or thing or apply or use the judicial exception in some other meaningful way beyond generally linking the judicial exception to a particular technological environment. The limitations are not meaningful because they do not add more to the concept of incentivizing the provision of content
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step 2B analysis overlaps with step 2A and the additional elements are well-understood, routine and conventional in the media industry. For example, Nielsen TV ratings are well-understood, routine and conventional. Through Nielsen ratings a total amount of accesses is determined, shows are rated based the totals and top-rated shows are shown based on these totals where lower rated shows are canceled and thus not shown. Reference How do Television ratings work? July 28, 2000.
	Claims 9 and 16 are similar and are similarly rejected although directed to an apparatus and article of manufacture respectively.
	The dependent claims merely narrow the abstract idea and do not cure the deficiencies of the claims. As a whole and in combination the claims represent an abstract idea implemented by computer and augmented with limitations which do not meaningful add to the abstract idea beyond their computer implementation.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694